                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

               v.                             *              Criminal No.: 20-cr-353-CCB

FRANK PERRY                                   *

                        * * * * *
   CONSENT MOTION TO TEMPORARILY MODIFY CONDITIONS OF RELEASE

       Defendant Frank Perry, by and through his undersigned counsel, and with the consent of

counsel for the United States, hereby moves this Honorable Court to modify the conditions of his

release to permit him to relocate his residence. In further support, Mr. Perry states as follows:

       1.      Mr. Perry has pleaded guilty to the possession of a firearm by a prohibited person

in violation of 18 U.S.C. § 922(g). Sentencing has been delayed due to the COVID-19 pandemic

and will be scheduled on or before June 2, 2021.

       2.       Mr. Perry has been released since November 18, 2021. ECF 19-21. He has had

maintained steady employment and has abided by all the terms of his release.

       3.      One condition of his release is that Mr. Perry reside at the home of his parents.

Regrettably, this residence is temporarily not suitable for Mr. Perry. Mr. Perry wishes to

temporarily move from his parents’ residence to the home he previously shared with his fiancé and

their children. This address is known to Pre-trial Services and has been approved by Pre-trial

Services for a temporary re-location. The government also does not object to Mr. Perry’s proposed

temporary relocation. Once Pre-trial Services determines that Mr. Perry can safely return to his

parent’s residence, he will do so (absent a subsequent modification to the terms of his release).
       4.      If Mr. Perry’s temporary relocation is approved by the Court, all additional

conditions of Mr. Perry’s release would remain in effect.

       WHEREFORE, Mr. Perry moves, with the consent of the Government and Pre-trial

Services, for a modification of his release conditions to permit him to temporarily move residences

as noted above.

                                             Respectfully Submitted,

                                             James Wyda
                                             Federal Public Defender

                                                        /s/
                                             DESIREE LASSITER, # 805578
                                             BRENDAN A. HURSON, #28179
                                             Assistant Federal Public Defenders
                                             100 South Charles Street
                                             Tower II, 9th Floor
                                             Baltimore, Maryland 21201
                                             Phone: (410) 962-3962; Fax: (410) 962-0872
                                             Email: Brendan_Hurson@fd.org;
                                             Desiree_lassiter@fd.org
